Citation Nr: 1631488	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2015, the Board denied the claims on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an October 2015 Order, the Court granted the Motion and remanded the case to the Board.

In December 2015, the Board again denied the claims on appeal, and the Veteran again appealed the decision to the Court.  In June 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs again submitted a Joint Motion for Remand (Joint Motion).  In a June 2016 Order, the Court granted the Motion and again remanded the case to the Board.

New evidence not previously reviewed by the Agency of Original Jurisdiction (AOJ), including March 2013 to December 2015 VA treatment records and a January 26, 2016, VA examination report, were associated with the claims file; the Veteran's representative waived initial AOJ review of such evidence in a July 2016 statement.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to a TDIU beginning January 26, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 26, 2016, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity. 

2.  Beginning January 26, 2016, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

3.  Prior to January 26, 2016, the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his only service-connected disability of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to January 26, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a rating of 70 percent, but no greater, for PTSD beginning January 26, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for a TDIU prior to January 26, 2016, have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  Analysis

In its January 2015 decision, the Board provided a discussion of how VA's duties to notify and assist had been met in this case, a detailed factual background of this case, and an extensive analysis as to how the criteria for a rating in excess of 50 percent for PTSD and a TDIU had not been met in this case, which were incorporated into the December 2015 Board decision by reference.  These aspects of the January 2015 Board decision are again incorporated into this decision by reference; while the parties to the June 2016 Joint Motion found that VA had committed a certain error in its duty to assist, the Board will address such error below and explain how it has been rectified.  

In its December 2015 decision, the Board specifically addressed the reasons given in the September 2015 Joint Motion for Remand for determining that the January 2015 Board decision's reasons and bases were inadequate.  The Board again determined that "the Veteran's level of occupational and social impairment has been that with reduced reliability and productivity," that "the Veteran's symptoms most closely approximate the nature and severity of those contemplated in the criteria for a 50 percent rating," and that the evidence "weighs against a finding that the Veteran is or has been unable to secure or follow a substantially gainful occupation as a result of his PTSD," explaining its reasons and bases for the decision in detail.  

In the June 2016 Joint Motion, the parties noted that, "[w]ith regard to the claim for entitlement to a rating in excess of 50 percent for PTSD," the Board "determined that the Department of Veterans Affairs (VA) had fulfilled its duty to assist in this case."  The parties also found that, "[d]uring the April 2013 Board hearing, the hearing officer noted that there were no treatment records in the record after April 2012 and [the Veteran] testified that he was still receiving treatment for PTSD from the VA on a monthly basis."  They further noted that "[i]n April 2013, [the Veteran] also submitted a letter from his psychiatrist indicating that [the Veteran] had been seen for treatment on July 2012, March 2013, and April 2013," and that "[a]nother statement from [the Veteran] dated in October 2015 noted that [the Veteran] was being prescribed daily medications for sleep, nightmares, and hallucinations."  The parties determined, however, that "there is nothing in the record which indicates that VA attempted to obtain any of [the Veteran's] medical records after April 2012."  The parties therefore concluded that "[r]emand is warranted for the Board to reconcile the above-noted evidence with its finding that the duty to assist had been fulfilled with regard to [the Veteran's] claim for an increased rating for PTSD."  They further determined that, as "TDIU is inextricably intertwined with [the Veteran's] claim for entitlement to an increased rating for PTSD," the TDIU claim "should be remanded to avoid piecemeal adjudication."

Initially, the Board notes that, while the June 2016 Joint Motion states that "there is nothing in the record which indicates that VA attempted to obtain any of [the Veteran's] medical records after April 2012," despite the Veteran's report of having "been seen for treatment on July 2012, March 2013, and April 2013," VA treatment records dated up to July 2012 were associated with the claims file and specifically addressed both in the AOJ's August 2012 supplemental statement of the case, and in the December 2015 Board decision indicating review of "VA treatment records, including those from April 2011 to July 2012."

VA has since associated with the claims file VA treatment records subsequent to July 2012, as well as the report of a January 26, 2016, VA examination evaluating the current severity of the Veteran's PTSD; as noted in the introduction above, the Veteran's representative waived initial AOJ review of this evidence in a July 2016 written statement, pursuant to 38 C.F.R. § 20.1304(c).  No other error in the December 2015 Board decision was identified by the parties to the June 2016 Joint Motion, including any error in the Board's analysis of either the evidence dated up to July 2012 or the Veteran's April 2013 Board hearing testimony.  Therefore, that analysis is hereby incorporated into this decision by reference, and the Board will focus its remaining analysis on the medical evidence dated after July 2012, the absence of which was the basis of the June 2016 Joint Motion.  

After reviewing the record, the Board finds that a rating in excess of 50 percent for PTSD is not warranted prior to January 26, 2016, and that a rating of 70 percent, but no greater, beginning January 26, 2016, is warranted.

VA treatment records dated from March 2013 to December 2015 reflect that the Veteran's PTSD was manifested by anxiety, nightmares, and some hypervigilance, but with overall symptoms stable on medication.  Also noted were reports of occasional depression or depressed mood, occasional reports of some memory problems such as increased forgetfulness, and mild problems with energy and concentration.  In June 2014, he reported that he continued to live with his wife, 8 year-old son, and 15 year-old daughter, and that things were going well at home.  

On the numerous mental status examinations given on VA outpatient treatment during this period, it was repeatedly noted that the Veteran was fully oriented; he was appropriately dressed and groomed; speech was clear, fluent, and non-pressured, with appropriate rate, volume and tone; mood was tired, euthymic, anxious, or stable; affect was restricted but responsive to cues, and occasionally irritable and angry; thought process was logical, linear, and goal-directed; thought content revealed no audio or visual hallucinations, delusional content, or suicidal or homicidal ideation, and the Veteran consistently denied any of these; there were no apparent deficits in attention and concentration; memory was intact or slightly impaired; and insight and judgement were noted to be fair or good.  

The Board finds that such symptomatology and functional impairment noted during this period more closely approximates the criteria for a 50 percent rating under DC 9411 than those for any higher rating.  In this regard, the Veteran's symptoms during the period, including anxiety, nightmares, and depressed mood, and some problems with memory, energy, and concentration, are reasonably contemplated in the criteria for a 50 percent rating.  Overall symptomatology and impairment of the nature or severity of that contemplated in the criteria for a 70 percent rating or greater, such as suicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression, impaired impulse control, disorientation, or neglect of personal appearance, were not shown. 

Also, during this period, the Veteran's assigned global assessment of functioning (GAF) score was repeatedly noted to have been 60, or occasionally 55.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co- workers).  The American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition.  The Board finds such GAF scores and their associated symptoms and impairment to be consistent with those contemplated in the criteria for a 50 percent rating under DC 9411.

The Board notes that the Veteran occasionally reported that his wife found him to be angry all the time, and that in October and November 2015 he reported anxiety attacks occurring every three to four days.  However, even considering such symptomology, and even assuming that the Veteran had been having panic attacks every three to four days, the Board still finds such symptoms to be adequately contemplated in the 50 percent rating criteria, which contemplates panic attacks more frequently than once a week.  There is nothing in the treatment records indicating anger or anxiety symptoms approximating anything close to the severity of impaired impulse control such as unprovoked irritability with periods of violence or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.

However, resolving  reasonable doubt in the Veteran's favor, the findings and assessments contained in the January 26, 2016, VA PTSD examination report reflect a worsening in his PTSD symptomology and impairment such that, as of that date, it approximated the criteria for a 70 percent rating under DC 9411.  

On January 26, 2016, VA PTSD examination, the Veteran was noted to have symptoms including intrusive memories, disturbing dreams, defensive avoidance behaviors, negative mood and cognitions, anxious hyperarousal, feelings of sadness and pessimism with decreased interest and pleasure in activities, apathy, and decreased energy and appetite.  The examiner determined that the Veteran's level of occupational and social impairment was best summarized as "Occupational and social impairment with reduced reliability and productivity."  The examiner explained that the Veteran's psychiatric symptoms were considered moderate and resulted in occupational and social impairment with reduced reliability and productivity, noting that he had difficulty concentrating on tasks due to intrusive memories, felt anxious in crowded public settings due to irritability, had hypervigilance, an exaggerated startle response, and difficulty trusting others, and that he may be easily provoked by perceived threats.  It was also noted that the Veteran tended to seclude himself and did not participate in rewarding social, leisure, or recreational activities.  It was determined by the examiner that, for VA rating purposes, the symptoms that actively applied to the Veteran's psychiatric disability were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

It was noted that the Veteran had been married for 29 years, had family with whom he occasionally communicated, and reported not maintaining friendships or going out socially, and tending to seclude himself.  He reported having been employed at a series of factory and warehouse jobs over many years, having difficulty working in noisy environments due to his hypervigilance, exaggerated startle response, and irritability, and being let go from several jobs due to angry outbursts in the workplace.  He reported being employed detailing cars for about a year.

On mental status examination, the Veteran had an unkempt appearance, psychomotor slowing, soft or whispered speech, constricted affect, and dysphoric mood.  He was distractible some of the time, orientation was intact, thought process was vague, and thought process was suspicious of others.  There were no delusions or hallucinations, and regarding judgment and insight he understood the outcome of his behavior and his treatment needs.  He was noted to sleep poorly without medication.  He reportedly had no panic attacks or homicidal or suicidal thoughts.  Impulse control was fair, with no episodes of violence, although he reported being irritable and short-tempered without medication.  He was noted to be able to maintain minimum personal hygiene, although he reported neglecting hygiene and appearance when depressed, and avoiding going out to public places.  He also reported feeling depressed much of the time, low energy, apathy, and losing interest in social, leisure, and recreational activities.  He denied thoughts of suicide.
Remote and recent memory was normal, and immediate memory was noted to have been mildly impaired.  It was also noted that on Beck Depression Inventory testing the Veteran's score indicated severe depression.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the January 26, 2016, VA examination reflects a worsening in his symptoms such that his symptoms and impairment were shown to reasonably approximate the criteria for a 70 percent rating under DC 9411 as of the date of that examination.

In this regard, the Board notes the Veteran's reports on examination that he tended to seclude himself, did not participate in rewarding social, leisure, or recreational activities, and did not maintain friendships or go out socially.  Prior to the date of that examination, the record reflects symptoms more closely approximating difficulty in establishing and maintaining effective work and social relationships than an inability to establish and maintain effective relationships.  In this regard, in June 2015 the Veteran reported continued to live with his wife, 8 year-old son, and 15 year-old daughter, and that things were "going well at home"; in October 2015, he reported socializing with some family members during a gathering on Labor Day 2015; and in December 2015 it was noted that one of his strengths and abilities was that he had "supportive family and/or friends."

Also, on mental status examination on January 26, 2016, it was noted that the Veteran had an unkempt appearance, psychomotor slowing, soft or whispered speech, and that thought process was vague.  However, VA treatment records from March 2013 to December 2015 consistently reflected that he was appropriately dressed and groomed, speech was clear, fluent, and non-pressured, with appropriate rate, volume and tone, and thought process was logical, linear, and goal-directed.  As recently as December 2015, it was noted that the Veteran's hygiene appeared to be good, and his thoughts appeared to be organized and goal-directed.  In short prior to January 26, 2016, the Veteran's PTSD was not manifested by symptoms approximating neglect of personal appearance and hygiene, speech intermittently illogical, obscure, or irrelevant, or symptoms of any similar nature or severity.  

The record has at no point reflected what could be considered total occupational and social impairment, or symptoms close to the nature or severity of those contemplated in the criteria for a 100 percent rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation, or severe memory loss.  Thus, a rating of 100 percent for PTSD is not warranted for any period.

The Board notes the "statement from [the Veteran] dated in October 2015 not[ing] that [the Veteran] was being prescribed daily medications for sleep, nightmares, and hallucinations," referenced by the parties in the June 2016 Joint Motion.  However, as noted above, the medical evidence has consistently reflected no audio or visual hallucinations or any other such delusional or unusual thought content, and the Veteran has repeatedly and consistently denied such content both on VA treatment and to the January 26, 2016 VA examiner.  Thus, to the extent that the Veteran in the October 2015 statement asserted that he is being treated for hallucinations, the Board finds the assertion not to be credible.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment associated with his PTSD are adequately contemplated in his assigned ratings, as discussed in detail above.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not suggest that his disability at any point has reflected factors that constitute "an exceptional or unusual disability picture" given the level of disability contemplated in his assigned ratings.

Finally, the evidence in this case weighs against a finding that, prior to January 26, 2016, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD. Since 2013, he has been noted to be fully employed as an auto detailer, as noted in November 2013, February and October 2014, and October 2015, and on January 2016 VA examination; even though on January 2016 VA examination the Veteran reported having been employed detailing cars for about a year, treatment records clearly document such employment since at least 2013, and on November 2015 VA treatment he reported employment detailing cars for three years.  As the evidence shows that the Veteran had successfully maintained substantially gainful employment during the period in question, he was not shown to be unemployable as a result of his PTSD, which is his only service-connected disability.  

Accordingly, a rating in excess of 50 percent for PTSD prior to January 26, 2016, is not warranted; a rating of 70 percent, but no greater, for PTSD beginning January 26, 2016, is warranted; and a TDIU prior to January 26, 2016, is not warranted.  There is no basis for any further staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating or a TDIU, the benefit-of-the doubt doctrine is not applicable to that extent.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to January 26, 2016, is denied. 

Entitlement to a rating of 70 percent, but no greater for PTSD beginning January 26, 2016, is granted, subject to the laws and regulations controlling the award of monetary benefits.. 

Entitlement to a TDIU prior to January 26, 2016, is denied. 


REMAND

As discussed above, the Board determines that the Veteran's PTSD symptoms worsened as of January 26, 2016, such that an increased rating of 70 percent is warranted as of that date.  Also, as noted above, prior to that date, the Veteran was not shown to be unemployable due to his PTSD.  However, the record does not contain sufficient information as to whether, since the January 26, 2016, date of the increase to 70 percent, he has been unable to secure or follow a substantially gainful occupation as a result of his PTSD. 

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, readjudicate the matter of entitlement to a TDIU beginning January 26, 2016.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


